                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF OREGON

 In re
                                          Case No.  18-32159-tmb7
 MICHELLE ANNE BARON                        Amended

                                          NOTICE OF INTENT TO SELL REAL OR
                                          PERSONAL PROPERTY, COMPENSATE
                                          REAL ESTATE BROKER, AND/OR PAY
                                          ANY SECURED CREDITOR’S FEES AND
                                          COSTS; MOTION FOR AUTHORITY TO
                                          SELL PROPERTY FREE AND CLEAR OF
                                          LIENS; AND NOTICE OF HEARING
                                          (Note: Do not use to sell personally
                                          identifiable information about individuals.)
 Debtor(s)

NOTICE IS GIVEN that                    Kenneth S. Eiler          , the Chapter 7 Trustee
(debtor, trustee, etc.), intends to sell the property described below and moves for authority
to sell the property free and clear of liens under 11 U.S.C. § 363(f) and the guidelines set
forth in Local Bankruptcy Form 363, Procedures re: Motions for Sale of All or Substantially
All Assets. The movant's name, address, and phone number are:
Kenneth S. Eiler, 515 NW Saltzman Rd. PMB 810, Portland, OR 97229
503-292-6020; kenneth.eiler7@gmail.com

If you wish to object to any aspect of the sale or fees disclosed in paragraph 7 or 15, you
must:

1. Attend the hearing set in paragraph 16 below; and
2. Within 21 days after the later of the date next to the signature below or the service
   date in paragraph 17 below, file with the clerk at 1050 SW 6th Ave. #700, Portland OR
   97204 or 405 E 8th Ave. #2600, Eugene OR 97401:
   a. a written objection stating the specific facts upon which the objection is based, and
   b. a certificate of service of the objection on the movant.

This document constitutes the notice required by Local Bankruptcy Rule (LBR) 2002-1.
All sections must be completed.

1. The specific subsections of 11 U.S.C. § 363(f) movant relies on for authority to sell the
   property free and clear of liens are:
   Sections (1)(2)&(4)




760.5 (12/1/2019)                       Page 1 of 4

                    Case 18-32159-tmb7       Doc 135     Filed 08/25/20
2. Buyer's name & relation to debtor:
   David Law & Darrell Deem or assigns; they hold a first position equitable lien on the
   sale property in the approximate sum of $530,000.

3. General description of the property (if real property, state street address here. Also
   attach legal description as an exhibit to the notice filed with the court):
   the debtor's interest in the single family residence located at 18901 Hill Top Rd. Lake
   Oswego, OR 97034; legal description attached



4. A copy of the full property description or inventory may be examined or obtained at:
   Contact the Chapter 7 Trustee



5. The property may be previewed at (include time and place):
   Contact the Chapter 7 Trustee


6. Other parties to the transaction and their relationship to the debtor are:
   none




7. The gross sale price is: $         550,000.00***         .

   All liens on the property total $     exceed sale price , of which movant believes a
   total of $        all liens         need not be paid as secured claims (because the lien
   is invalid, avoidable, etc., the lienholder consents to less than full payment, or part or
   all of the underlying debt is not allowable).

   Secured creditor(s) also seek(s) reimbursement of $            none          for fees and
   costs.

   Total sales costs will be: $           2,000.00          .

   All tax consequences have been considered, and it presently appears that the sale will
   result in net proceeds to the estate after payment of valid liens, fees, costs, and taxes
   of approximately: $        15,000.00        .

8. The sale    is    is not (mark one) of substantially all of the debtor's assets. Terms
   and conditions of sale:




760.5 (12/1/2019)                       Page 2 of 4

                    Case 18-32159-tmb7       Doc 135    Filed 08/25/20
     9. Competing bids must be submitted to the movant no later than    09/21/2020    and
        must exceed the above offer by at least     5,000.00         and be on the same or
        more favorable terms to the estate.

   10. Summary of all available information regarding valuation, including any independent
       appraisals:
         The property was recently awarded to the debtor following extensive litigation subject
         to an equitable mortgage of approximately $530,000+ in favor of the buyer herein that
         is ahead of the income tax liens filed on the property.



   11. If paragraph 7 indicates little or no equity for the estate, the reason for the sale is:
         The sale will allow for partial payment of the pending proof of claim filed by the IRS
         and/or the ODR The IRS encourages liquidation of such property in these situations.

         and expenses and taxes resulting from the sale will be paid as follows:
         from net sale proceeds of $20,000.00


   12. (Chapter 11 cases only) The reason for proposing the sale before confirmation of a
       plan of reorganization is:
         na


   13. The following information relates to lienholders (who are listed in priority order):

                                                                                   Indicate Treatment
                                                                       Approx.
                                      Service Address                                at Closing (Fully
        Name                                                            Lien
                                     (See FRBP 7004)                                  Paid, Partially
                                                                       Amount
                                                                                   Paid, or Not Paid.)
See attached Detail




   14. Any liens not fully paid at closing will attach to the sale proceeds in the same order of
       priority they attach to the property. Any proceeds remaining after paying liens,
       expenses, taxes, commissions, fees, costs, or other charges as provided in this
       motion, must be held in trust until the court orders payment.

   15. (If real property) The court appointed real estate broker, none                            ,
       will be paid na                                                                            .



     760.5 (12/1/2019)                       Page 3 of 4

                         Case 18-32159-tmb7        Doc 135     Filed 08/25/20
16. A hearing on this motion and any objections to the sale or fees is scheduled as follows:
    Date:    09/29/2020      Time: 11:00 am Location: U.S. Bankruptcy Court; by
     telephone; call in Number 888-684-8852; Access #4950985; See attached instructions
    Testimony will be received if offered and admissible. If no timely objection is filed, the
    hearing may be canceled and an order submitted. Parties are encouraged to check
    the hearing calendar at https://www.orb.uscourts.gov after the objection deadline has
    passed.

17. I certify that on    08/25/2020      this document was served, under FRBP 7004, on the
    debtor(s), trustee (if any), U.S. Trustee, each named lienholder at the address listed
    above, the creditors' committee chairperson (if any), and their attorneys; and (unless
    movant is a chapter 7 trustee) that it was also sent on that date, pursuant to FRBP
    2002(a), to all creditors and all parties as listed in the court’s records that were
    obtained on                     , a copy of which is attached to the document filed with
    the court.

18. For further information, contact: Kenneth S. Eiler




          08/25/2020                        /s/ Kenneth S. Eiler, Chapter 7 Trustee
 Date                                      Signature & Relation to Movant

                                           Debtor’s Taxpayer ID#(s) (last 4 digits)
                                           (If debtor is movant)




 760.5 (12/1/2019)                       Page 4 of 4

                       Case 18-32159-tmb7     Doc 135     Filed 08/25/20
LEGAL DESCRIPTION

Parcel I:
A tract of land situated in the Northeast one-quarter of the Northwest one-quarter of Section 20, Township 2 South,
Range 1 East of the Willamette Meridian, in the City of Lake Oswego, County of Clackamas and State of Oregon,
more particularly described as follows:
Beginning at the Southeast corner of the plat of Canal Acres, in a Southerly line of Lot 10, Westridge Estates and
the Northeast corner of that tract of land conveyed to Donald R. Olson and Doris P. Olson by Deed recorded
January 9,1970 as Recording No. 70000515, records of Clackamas County; thence South along the Easterly line of
said Olson tract, a distance of 264.89 feet (for deed bearings and distances see Recording No. 75027675) to the
Northeast corner of that tract of land conveyed to Rivergrove Water District by Deed recorded September 25,1975
as Recording No. 75027675, records of Clackamas County; thence North 78°02'30" West, along the Northerly line
of said tract, a distance of 226.90 feet to the Northwest corner of said tract in the Westerly line of said Olson tract,
described in Recording No. 70000515; thence North along the Westerly line of said Olson tract, a distance of 219
feet to an angle corner in the Southerly line of Lot 4, Westridge No. 4; thence North 89°59'24" East, along the
Southerly line of Lot 4, Westridge No. 4 and continuing along the Southerly lines of Lot 11 and Lot 10, Westridge
Estates, a distance of 221.01 feet to the point of beginning.
And also a tract of land situated in the Northwest one-quarter of the Northeast one-quarter of Section 20, Township
2 South, Range 1 East of the Willamette Meridian, in the City of Lake Oswego, County of Clackamas and State of
Oregon, being a portion of Hill Top Road contained in the City of Lake Oswego Vacation Ordinance No. 1668,
recorded August 10,1977 as Recording No. 77031823 records of Clackamas County, and being that certain tract of
land conveyed to Donald R. Olson and Doris P. Olson by Deed recorded November 28,1977 as Recording No.
77048502 records of Clackamas County, more particularly described as follows:
Beginning at an iron rod at the Northeast corner of that certain tract conveyed to Donald R. Olson et ux, by Deed
recorded January 9,1970 as Recording No. 70000515, records of Clackamas County, said point being on the West
line of Sunnyslope; thence North 89°29'15" East, a distance of 20.0 feet to an iron rod; thence South 00°46'49"
East, a distance of 193.48 feet to an iron rod; thence North 89°46'59" West a distance of 20.00 feet to an iron rod;
thence North 00°46'49" West, to the point of beginning.

Parcel II:
A tract of land situated in the Northeast one-quarter of the Northwest one-quarter of Section 20, Township 2 South,
Range 1 East of the Willamette Meridian, in the City of Lake Oswego, County of Clackamas and State of Oregon,
more particularly described as follows:
Beginning at the Northeast corner of the plat of Apple Blossom Hill, in the Southerly line of Lot 4, Westridge No. 4;
thence along the Easterly line of said Apple Blossom Hill, the following courses (plat bearings and distances):
South 0°29'30" east, a distance of 118.00 feet, South 61°43'30" West, a distance of 59.07 feet, Southerly on the
arc of a 30.00 foot radius curve to the right through a central angle of 80°44' (chord bears South 12°15'30" West a
distance of 64.77 feet) a distance of 70.45 feet, and South 0°29,30" East, a distance of 10.00 feet to the Northwest
corner of that tract of land conveyed to Donald R. Olson and Doris P. Olson by Deed recorded February 9,1970 as
Recording No. 70002655, records of Clackamas County; thence along the Northerly line of said tract, North
89°30'30" East, a distance of 125.00 feet (Deed bearing and distance) to the Northeast corner of said tract in the
Westerly line of that tract of land conveyed to Donald R. Olson and Doris P. Olson by Deed recorded January
9,1970 as Recording No. 70000515, records of Clackamas County; thence North, along the Westerly line of said
tract a distance of 219 feet to an angle corner in the Southerly line of said Lot 4, Westridge No. 4: thence South
89°17'35" West (plat bearing) along said Southerly line of Lot 4, a distance of 58.50 feet to the point of beginning.




                           Case 18-32159-tmb7               Doc 135        Filed 08/25/20
TELEPHONE HEARING INSTRUCTIONS

To participate in the telephone hearing, dial the Toll Free Call in Number 888-684-8852 and
enter the seven digit Access Code 4950985 followed by the “#” key. You may be placed on hold
until the courtroom deputy activates the conference call, or you may hear others speaking.
Another hearing may be in progress; do not announce your presence until the courtroom deputy
takes roll call or your hearing is called.

Due to the unavailability of the courtroom deputy prior to hearings, last minute requests are
difficult to accommodate and are discouraged.

If you have problems connecting or the courtroom deputy does not activate the call within 5
minutes after your scheduled hearing time, hang up and call the court at: Portland (503) 326-
1500.


TELEPHONE HEARING REQUIREMENTS
   . You must call in and connect to the telephone hearing line or personally appear in the
       judge’s courtroom no later than your scheduled hearing time. The court will not call you.

   . You may be asked to call again from another phone if your connection is weak or creates
       static or disruptive noise.

   . Please mute your phone when you are not speaking. If you do not have a mute function on
       your phone, press *6 to mute and *6 again to unmute if you need to speak. Do not put the
       court on hold if it will result in music or other noise. If available, set the phone to "Do
       Not Disturb" so it will not ring during the hearing.

   . When it is time for you to speak, take your phone off the “speaker” option or headset to
      minimize background noise and improve sound quality. Position the telephone to
      minimize paper rustling. Do not use a keyboard or talk with others in the room. Be aware
      that telephone hearings may be amplified throughout the courtroom.

   . Do not announce your presence until the court calls your case. Simply stay on the line, even
       if there is only silence, until the judge starts the hearings, and then continue to listen
       quietly until your case is called.

   . Whenever speaking, first identify yourself. When the court calls your case, it is helpful if the
      moving party speaks first to avoid multiple parties speaking at the same time.

   . Be on time. The judge may handle late calls the same as a late appearance in the courtroom.




                      Case 18-32159-tmb7         Doc 135     Filed 08/25/20
